DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: apparatus or method for granular materials in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 8 and 18 are construed to be indefinite because the recitation “the other end” lacks a positive antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto (US 8,365,432).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Morimoto as teaching:
a drying apparatus for granular materials in which granular materials in a drying tank are heated and dried (see title and abstract), the drying apparatus comprising: 
9 to move the granular materials 47 in the drying tank 3; and 
a control section 4 to control the moving mechanism so as to move the granular materials in the drying tank upon determining that temperature of the granular materials around a heating portion in the drying tank exceeds a glass transition temperature (expressly disclosed at column 6 lines 59-64 with respect to the moving mechanism, column 8 lines 1-11 with respect to heating above the glass transition temperature such that heating above that temperature must occur earlier such that the temperature is not exceeded as claimed, and column 3 lines 46-63 with respect to temperature determination wherein a glass transition temperature is controlled).  Morimoto also discloses the claim 2 feature wherein the control section controls the moving mechanism so as to move the granular materials when a preset required condition for movement is satisfied after the granular materials are moved by the moving mechanism (expressly disclosed at column 7 lines 26-35), the claim 3 feature wherein during execution of a moving and drying mode in which the moving mechanism is controlled to move the granular materials each time the preset required condition for movement is satisfied, when a preset movement stop condition is satisfied, the control section executes a static drying mode in which the granular materials are dried in a static condition (expressly disclosed at column 7 lines 36-49), the claim 4 feature, wherein the heating portion comprises a gas outlet to blow gas heated by a heater, the gas outlet being provided at a lower region in the drying tank (expressly disclosed at column 10 lines 3-9, especially line 7), the claim 5 feature, wherein the moving mechanism has a return passage to return the granular materials on a lower side in the drying tank to an . 
Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hackl et al. (US 8,661,705).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Hackl as teaching:
a drying method for granular materials in which granular materials in a drying tank are heated and dried (see title and abstract), wherein the granular materials in the drying tank are moved by a moving mechanism (expressly disclosed at column 2 lines 48-55) when temperature of the granular materials around a heating portion in the drying tank exceeds a glass transition temperature (expressly disclosed at column 4 lines 50-67).Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto.  Morimoto discloses the claimed invention, as rejected above, except for the recited stored granular material percentage.  It would have been an obvious matter of design choice to recite that feature, since the teachings of Morimoto would perform the invention as claimed regardless of that feature and applicant has not claimed or specified the criticality of those features as being necessary for patentability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this action may teach one or more claim elements but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedure. References A, B, C, N, O, P, Q, cited on the first page with this action, are patent publications from the same inventive entity.  References D, E, F, G, H, J, K, L, M, R, cited on the first page with this action and reference A, cited on the second page with this action, teach apparatus and methods for material drying.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Wednesday, January 11, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753